In an action for a divorce and ancillary relief, the plaintiff appeals, as limited by her brief, from stated portions of a judgment of the Supreme Court, Westchester County (Donovan, J.), dated January 28, *8682005, which, upon a decision of the same court (Garvey, J.) dated October 30, 2004, made after a nonjury trial, inter alia, directed that child support and maintenance be paid as of November 1, 2004, rather than the commencement date of the action, awarded her the sum of only $2,748.96 per month in child support, and awarded the defendant a credit toward his child support obligation upon the commencement of his college tuition payments for the parties’ children, and the defendant cross-appeals, as limited by his brief, from stated portions of the same judgment which, inter alia, awarded the plaintiff nondurational maintenance.
Ordered that the judgment is modified, on the law, by deleting the provision thereof awarding the defendant a credit toward his child support obligation upon the commencement of his college tuition payments for the parties’ children; as so modified, the judgment is affirmed insofar as appealed and cross-appealed from, without costs or disbursements.
In view of the defendant’s appropriate concession, he is not entitled to a credit against child support for college tuition (see Lee v Lee, 18 AD3d 513 [2005]; cf. Rohrs v Rohrs, 297 AD2d 317, 318 [2002]).
The parties’ remaining contentions do not require further modification of the judgment. Miller, J.E, Crane, Santucci and Luciano, JJ., concur.